Citation Nr: 1511779	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, situational disorder, nervous disorder, substance-induced mood disorder, bipolar disorder, dependent personality disorder, and a personality disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his March 2005 claim, the Veteran stated he was seeking service connection for an anxiety disorder.  The Veteran's treatment records include diagnoses of situational disorder, anxiety disorder, depressive disorder, nervous disorder, substance-induced mood disorder (SIMD), bipolar disorder, dependent personality disorder, and a personality disorder not otherwise specified (NOS).  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal as reflected on the title page.

This matter was remanded by the Board in December 2008, August 2009, November 2010, January 2013, and October 2013.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a March 2006 VCAA notice letter, a July 2013 appellate brief, and Cleveland VA Medical Center treatment records dated December 2010 to June 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.

The Board notes that extensive evidentiary development has been completed regarding the Veteran's claim, consistent with the Board's prior remand directives.  Such evidentiary development includes the association of Social Security Administration (SSA) records, including a May 2006 denial of the Veteran's claim for SSA disability, in accordance with the Board's January 2013 remand directives.  

However, a May 2013 VA mental health counseling note states that the Veteran reported he had applied for SSA disability benefits the prior week.  Where the record contains factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  As the Veteran has provided factual notice to VA via his May 2013 VA treatment record that SSA records may exist in connection with a new claim for SSA disability benefits, and as the Veteran informed VA of his SSA disability claim during a mental health counseling session, the Board finds that VA has been provided factual notice of potentially relevant SSA records, and therefore another remand is required for VA to obtain any SSA records in relation to the Veteran's 2013 SSA disability claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding records regarding a 2013 SSA disability claim.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

